DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, 4, 8-9, and 11 are allowable. Claims 3, 5-7, 10, and 12-14 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A-D, as set forth in the Office action mailed on 02 October 2020, is hereby withdrawn and claims 3, 5-7, 10, and 12-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:

Claim 1
Prior Art -- Tomizawa (US 2019/0051255)
1. (Currently Amended): A display device, comprising:
 
a display panel on which first pixels including first sub-pixels, second sub-pixels, third sub-pixels, and fourth sub-pixels arrayed in a row direction and constituting a first row of a pixel array, and second pixels including the first sub-pixels, the second sub-pixels, the third sub-pixels, and the fourth sub-pixels arrayed in the row direction and constituting a second row adjacent to the first row in a columnar direction in the pixel array are alternately arranged in the columnar direction; and
Fig. 1: 500, where the sub-pixels are shown in, e.g., Fig. 5
a display controller configured to input a first image signal including luminance values of the first sub-pixels, the second sub-pixels, and the third sub-pixels corresponding 

the first pixels and the second pixels are arranged such that the first sub-pixels included in the first pixels are adjacent to the third sub-pixels included in the second pixels in the columnar direction, and
As seen in Fig. 5
the display controller is configured to:
 
execute conversion of converting the input first image signal into a second image signal including luminance values of the first sub-pixels, the second sub-pixels, the third sub-pixels, and the fourth sub-pixels including converting the luminance values of two first sub-pixels, the luminance values of two second sub-pixels, and the luminance values of two
third sub-pixels in the first image signal into the luminance value of one first sub-pixel, the

luminance value of one fourth sub-pixel,

vary the luminance value of the third sub-pixel included in the second image signal in the second row, based on the luminance value of the third sub-pixel which becomes unable to be represented bevond an end of the first row due to the pixel array based on the first pixels constituting the first row and the second pixels constituting the second row, if the conversion is executed, and
Not disclosed by Tomizawa
display the image on the display panel, based on the second image signal in which the luminance values of the third sub-pixels are varied.
Tomizawa discloses displaying the image, but not varying the luminance value of the third sub-pixel in the claimed way.

 
Note that some of the prior art of record -- e.g., Wang (US 2016/0253943) -- discloses varying the luminance based on pixels that are unable to be displayed (see paragraph 66). But in Wang the structure of the pixels is quite different (there is, for example, no fourth sub-pixel, and the first through 
Regarding claims 2-14:
Claims 2-7 are dependent on claim 1; claim 8 contains similar language; claims 9-14 are dependent on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694